Citation Nr: 1549051	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for CAD which he claims is related to    a heart condition in service, or, alternatively, was caused by his exposure to herbicides while stationed at U-Tapao Royal Thai Air Force Base (RTAFB) and/or during a refueling stop at Cam Ranh Bay in the Republic of Vietnam.  The Board finds that additional development is necessary prior to adjudication of this claim.

The Veteran reported that he was deployed to Southeast Asia in November 1967, serving as a flight engineer with the VP-26 flight squadron.  He stated that as a flight crew member, he would be detached to U-Tapao RTAFB for 15 days each month from November 1967 to June 1970.  The VBA Adjudication Manual,      M21-1MR, provides development procedures for claims for herbicide exposure in Thailand for those Veterans who served at certain RTAFBs, including at U-Tapao.  See M21-1MR.IV.ii.2.c.10.q.  

Although the Veteran is not shown to have served as a security policeman, patrol dog handler, or military policeman, he has asserted that he believes he was exposed to herbicides that originated from the perimeter of his base.  The Veteran has reported that his living quarters, the Red Horse construction compound, was located next to the perimeter of the base, and that locals would wash his clothes and hang them on the perimeter fence to dry.  He has also stated that the compound was overflown by aircraft containing herbicides and that he handled cargo shipments that were stored in the same location as herbicide containers.  

The M21-1MR provides that for a claim such as the Veteran's, which is based on general herbicide use within the bases or around the perimeters, if the Veteran has provided sufficient information regarding the approximate dates, location, and nature of his or her alleged exposure, the case should be referred to the U.S. Army Joint Services Records Research Center (JSRRC) for verification, unless a claim is inherently incredible or clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim.

As noted, the Veteran has also reported that he "was boots on the ground" for one hour in the Republic of Vietnam during service, when his aircraft landed at Cam Ranh Bay due to a fuel shortage in 1968.  On remand, the Veteran should be asked to provide additional details regarding his reported aircraft landing at Cam Ranh Bay.  

With respect to the Veteran's contentions of a heart condition during service, his service treatment records note he complained of chest pain in service on several occasions, to include in March 1965, January 1968, October 1970, and January 1971.  During hospitalization for a hemopneumothorax in 1967, examination of the heart revealed some shift to the left of the MPI but no murmurs present and heart rhythm was normal.  A September 1973 evaluation with Hematology due to complaints from the Veteran of prolonged bleeding, noted the Veteran reporting being told there was something wrong with his heart on his annual physical examination.  Cardiac evaluation at that time revealed an "early systolic ejection click (not a split 1st heart sound)" and that the cardiac examination was benign.  

In light of the above, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 


Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide specific information regarding his reported airplane landing in Cam Ranh Bay to refuel in 1968, including the specific date, type of aircraft, and his activities during the landing.  If sufficient information is provided, attempt to verify through official channels that an airplane belonging to the VP-26 squadron landed at Cam Ranh Bay for refueling during the period in question.

All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

2. If sufficient information has been provided, submit a request to JSRRC to attempt to verify the Veteran's claimed exposure to herbicides in Thailand, in accordance with M21-MR.IV.ii.2.c.10.q and r.  If additional information is needed to submit a request to JSRRC, such should be requested from the Veteran.

All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

3. Schedule the Veteran for a VA heart examination to determine the nature of the Veteran's heart disability and to obtain an opinion as to whether such condition is related to service.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current heart condition, to include coronary artery disease, had its onset during service, or is related to service, to include the complaints of chest pain and cardiac findings noted during service.  The examiner should explain the reasoning for the opinions expressed.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




